DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: it is suggested the claim be amended to recite “comprising at least two different compounds (A-2)”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/058468 to Younes, as evidenced by US 5,541,338 to Dewhurst et al. and US 2019/0322790 to Rider et al.
Regarding Claims 1, 3, 14, and 15.  Younes et al. teaches a polyurethane composition comprising an isocyanate-reactive component/base resin composition and an isocyanate component/curing agent (Paragraphs 0008 and 0012).  In Example 1, the isocyanate-reactive component/base resin composition comprises Polyol A, which is an amine-based tetrafunctional polyether polyol having a hydroxyl value of 630 mgKOH/g, i.e. an amine-based compound having a polyalkylene skeleton with four hydroxyl groups, which is commercially available as MULTRANOL® 4050 (Paragraph 0044; Table 1).  Dewhurst et al. provides evidence that MULTRANOL® 4050 is initiated with ethylenediamine, which is an aliphatic amine.  Polyol A in Younes et al. will thus have an aliphatic, rather than aromatic or cycloaliphatic skeleton, and therefore correspond to instantly claimed compound (A-1).
	The isocyanate-reactive component/base resin composition in Example 1 of Younes et al. further comprises Polyol B which corresponds to MULTRANOL®  4063 (Paragraph 0044; Table 1). MULTRANOL® 4063 is set forth in the instant specification as a compound (A-2) comprising structural units derived from an aromatic diamine and epoxy compounds in a number ratio of about 8 (see Paragraph 0071 of the PG-PUB of the instant application).  The isocyanate-reactive component/base resin composition in Example 1 of Younes et al. further comprises NIAX® A-107 as a catalyst (Paragraph 0061; Table 1), with Rider et al. providing evidence that NIAX® A-107 is amine-based (Paragraph 0125).  Carbon dioxide is also included (Paragraph 0030). 
Regarding Claim 2.  Younes et al. teaches the polyurethane composition of Claim 1, wherein Polyol B, corresponding to instantly claimed compound (A-2), is provided in an amount of roughly 20 weight percent of the base resin composition in Example 1 (Table 1).
Regarding Claim 8.  Younes et al. teaches the polyurethane composition of Claim 1 wherein the isocyanate used in Example 1 is NCO A, which is an aromatic polyisocyanate (Paragraph 0068; Table 1).
Regarding Claim 9.  Yamashita et al. teaches a polyurethane foam comprising a cured product of the polyurethane composition of Claim 1 (Paragraphs 0036 and 0073; Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/058468 to Younes, as evidenced by US 5,541,338 to Dewhurst et al. and US 2019/0322790 to Rider et al. – as applied to Claims 1 and 9 above.
Regarding Claim 7.  Younes et al. teaches the polyurethane composition of Claim 1 but does not expressly teach water is included in base resin composition in Example 1.  However, in the disclosure, Younes et al. teaches the concept of further including water in the isocyanate-reactive component in an amount of up to 2% by weight (Paragraph 0030).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include water in an amount of up to 2% by weight in the isocyanate-reactive component in Example 1 of Younes et al.  The motivation would have been that this additional water would provide for a lower density foam product.
Regarding Claim 10.  Younes et al. teaches the polyurethane foam of Claim 9 has a density of about 0.9 g/cc (900 kg/m3) (see Example 1 in Table 1).  However, Younes et al. also teaches preparing a foam with density of 0.4 g/cc (400 kg/m3) in a different inventive example (Example 14 in Table 4).  Before the effective filing date of the instantly claimed invention, it would have been obvious to prepare the foam of Example 1 of Younes et al. with a density of 0.4 g/cc.  The motivation would have been that lowering the density of the foam would be desirable to provide for a lighter weight product.

Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/058468 to Younes, as evidenced by US 5,541,338 to Dewhurst et al. and US . – as applied to Claim 1 above - and further in view of US 6,337,355 to Yamashita et al.
Regarding Claims 11 - 13. Younes et al. teaches the polyurethane composition of Claim 1 but does not expressly teach it is used in a method corresponding to that instantly claimed.  However, Yamashita et al. also teaches a method of using a rigid polyurethane foam to provide a high degree of rigidity/reinforcement and soundproofing properties to a vehicle part in which a urethane foam composition is injected with a high pressure foaming machine into the closed section portion of a vehicle part and then cured to form a polyurethane foam therein (Column 3, Line 15 – Column 4, Line 12; Column 8, Lines 39 – 52; Column 10, Lines 1 - 38).  Younes and Yamashita et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use the polyurethane composition of Younes in a method of reinforcing and soundproofing a vehicle as disclosed by Yamashita et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Yamashita et al. shows that rigid polyurethane foams are known in the art .  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a polyurethane resin composition comprising all of the instantly claimed ingredients, including two different compounds (A-2).  It is the Office’s position that Examples 1 and 3 of US 2008/058468 to Younes corresponds to the closest prior art.  In these examples, a polyurethane composition comprising a base resin composition is prepared.  The base resin composition comprises Polyol B which corresponds to MULTRANOL® 4063 (Paragraph 0044; Table 1). MULTRANOL® 4063 is set forth in the instant specification as a compound (A-2) comprising structural units derived from an aromatic diamine and epoxy compounds in a number ratio of about 8 (see Paragraph 0071 of the PG-PUB of the instant application).   The base resin composition also further comprises additional, commercially available amine-initiated polyether polyols (Polyols J and K).  However, the reference does not specify the ratio of the number of amine-derived units to epoxy-derived units in these polyols, nor is this .

Response to Arguments
Applicant’s arguments filed June 28, 2021 with respect to the outstanding rejection under 35 U.S.C. 102(a)(1) in view of US 6,337,355 to Yamashita et al. have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 102(a)(1) and U.S.C. 103(a) have been made in view of newly discovered primary reference US 2008/058468 to Younes et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1764